DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 2/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
	
Response to Amendment
Applicant’s amendments to claims 1 and 9 are acknowledged, as well as Applicant’s cancelation of claims 2-8 and 10-20.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are drawn towards newly amended claim language, and as such, are not persuasive.

Regarding Rejections under 35 U.S.C. § 112(a),
In view of Applicant’s amendments to claims 1 and 9, the previous rejections under 35 U.S.C. § 112(a) have been withdrawn, as each of the limitations rejected as failing to comply with the written description requirement have been amended.

Regarding Rejections under 35 U.S.C. § 112(b),
In view of Applicant’s amendments to claims 1 and 9, the previous rejections under 35 U.S.C. § 112(b) are withdrawn, as each of the limitations lacking antecedent basis have been amended.

Regarding Rejections under 35 U.S.C. § 102/103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 9 including “assessing a similarity between two frames; detecting objects, the objects being a transformation matrix and a deleted portion of one of the two frames; assessing a relationship between the objects; and reconstructing the two frames using the objects and their relationships with the transformation matrix; assigning a similarity score for each of the two frames based on the transformation matrix; and linking, via stitching, the two frames based on the similarity score being greater than a first predetermined threshold level”.

See the rejection below for how the cited art in light of new references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. (US 20170018056 A1) (hereinafter Holzer) in view of Annau et al. (US 20150054913 A1) (hereinafter Annau).
Regarding claim 1, Holzer discloses:
A computer-implemented method for finding objects in a collection of images or video, the method comprising: [See Holzer, ¶ 0026 discloses determining an object of interest in a panoramic view of a scene.]
assessing a similarity between two frames; [See Holzer, ¶ 0033, 0036, discloses performing a similarity transform between a first and second obtained frame; See Holzer,  ¶ 0039 discloses determining that a first image and second image may include foregrounds and backgrounds having one or more layers, and each layer corresponding to a region of image pixels that share a similar motion]
detecting objects, the objects being a transformation matrix and a deleted portion of one of the two frames; [See Holzer, ¶ 0030, 0033-0034, 0035 discloses the use of a transformation – wherein it is within the level of ordinary skill to recognize a homography, affine, similarity, translation, rotation, or scale transform (as recited by Holzer) as being routinely and conventionally implemented via matrix operations as such.  Holzer, ¶ 0030, 0035 discloses the removal of redundant information between images, and additionally that in order to account for an overlap in image information, weighting is used in which information from Frame A (per Fig. 2) is weighted using 1-x and image information from Frame B (per Fig. 2) is weighted using x, wherein supposing a weighting factor of x=1, the image information from Frame A would be removed, yielding a deleted portion of Frame A corresponding with Region 210 (per Fig. 2).]
assessing a relationship between the objects; [See Holzer, ¶ 0022, Fig. 1 discloses analyzing the spatial relationship between multiple images (for the purpose of creating a surround view (panoramic view) of a scene.]
finding attributes of the objects; [See Holzer, ¶ Fig. 1, 0033-0035 discloses determining parameters of a transformation, and weighted image information with respect to the object of interest.]
reconstructing the two frames using the objects and their relationships with other objects; [See Holzer, ¶ 0033-0034, 0035, 0052 discloses that image information gathered from both frames A and B is combined in performing a transform which maps an object between frames based on transform parameters.]
Holzer does not appear to explicitly disclose:
assigning a similarity score for each of the two frames; and
linking, via stitching, the two frames based on the similarity score being greater than a first pre-determined threshold level.
However, Annau discloses:
assigning a similarity score for each of the two frames; and [See Annau, ¶ 0096 discloses determining a similarity score for pixels in a first image and pixels in a second image.  A higher similarity score indicates more similarity between pixels of the two images than a smaller similarity score.]
linking, via stitching, the two frames based on the similarity score being greater than a first pre-determined threshold level. [See Annau, ¶ 0096, 0133-0141 discloses a metric threshold for a similarity score defining a similarity between a first and second image as defined by pixel groups in the images; See Annau, ¶ 0124, 0141 Figs. 4A, 4B discloses stitching image frames to generate panoramic images.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Holzer to add the teachings of Annau in order to allow for the determination of a similarity between two overlapping images in forming a panoramic image. (Annau, ¶ 0096)

Regarding claim 9, this claim recites analogous limitations to claim 1 in the form of “a system” rather than “a computer-implemented method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140289323 A1			Kutaragi; Ken et al.
US 20130346941 A1			CIOLFI; John Edward et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486